DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 12-13 and 15-22 are allowable. 
The restriction requirement among Species A-C as set forth in the Office action mailed on 17 October, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 23, directed to nonelected species, is hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9, 12-13 and 15-23 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical imaging system comprising: 

a monitor comprising a primary connector port having a primary port color identifier, 
wherein a hue angle between the device color identifiers all differ by at least 40 degrees, 
wherein the primary port color identifier and the connector color identifiers are the same color. 
Kudo et al. (USPN 5,836,869) teaches color labeling of endoscopic instruments.
Yamamoto et al. (USPN 6,059,719) teaches the above except for the third medical visualization device, the primary port color identifier and the connector color identifiers. 
Moriyama (US PGPUB 2002/0013510) teaches color labeling of endoscopes to distinguish whether or not they are autoclavable. 
Fortier et al. (US PGPUB 2002/0026199) teaches use of colors to label instruments for deployment through endoscopes.
Greenberg et al. (UG PGPUB 2015/0065807) teaches color labeling of ports in endoscopes. 
There is no reason or suggestion provided in the prior art to modify the above prior at to have the additional features as claimed above, and the only reason to modify 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudo et al. (USPN 5,836,869)
Fortier et al. (US PGPUB 2002/0026199)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795